 


109 HR 6069 IH: Clean Contracting Act
U.S. House of Representatives
2006-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6069 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2006 
Mr. Waxman (for himself, Mr. Cardoza, Mr. Obey, Ms. Norton, and Mr. Tierney) introduced the following bill; which was referred to the Committee on Government Reform, and in addition to the Committees on Armed Services, Rules, and Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To reform acquisition practices of the Federal Government. 
 
 
1.Short title and table of contents 
(a)Short titleThis Act may be cited as the Clean Contracting Act. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title and table of contents. 
Title I—Promoting Competition in the Award of Contracts 
Sec. 101. Limitation on length of noncompetitive contracts. 
Sec. 102. Competition in multiple award contracts. 
Sec. 103. Minimizing sole-source contracts. 
Sec. 104. Public disclosure of justification and approval documents and other determinations for noncompetitive contracts. 
Title II—Limiting the Use of Abuse-prone Contracts 
Sec. 201. Prohibition on award of monopoly contracts. 
Sec. 202. Limitations on tiering of subcontractors. 
Sec. 203. Minimizing cost-reimbursement type contracts. 
Title III—Preventing the abuse of contract flexibilities 
Sec. 301. Preventing abuse of commercial item authority. 
Sec. 302. Preventing abuse of other transaction authority. 
Sec. 303. Preventing abuse of interagency contracts. 
Sec. 304. Preventing abuse of Government credit cards. 
Sec. 305. Repeal of Alaska Native Corporation loophole. 
Title IV—Increasing contract oversight 
Sec. 401. Funding contract oversight. 
Sec. 402. Prohibition on contractor conflicts of interest. 
Sec. 403. Disclosure of Government contractor overcharges. 
Sec. 404. Public availability of Federal contract awards. 
Sec. 405. Provision of information to Congress. 
Sec. 406. Oversight by the Government Reform Committee. 
Sec. 407. Nonpartisan Chief Acquisition Officers. 
Sec. 408. Improving the Federal Procurement Data System. 
Sec. 409. Enforcement through bid protest. 
Title V—Preventing unjustified award fees 
Sec. 501. Encouraging excellent contract performance. 
Title VI—Deterring corruption in contracting 
Sec. 601. Closing the revolving door. 
Sec. 602. Requiring contractor integrity and business ethics. 
Sec. 603. Enhancement of whistleblower protections.  
IPromoting Competition in the Award of Contracts 
101.Limitation on length of noncompetitive contracts 
(a)Revision of FARNot later than one year after the date of the enactment of this Act, the Federal Acquisition Regulation shall be revised to restrict the contract period of any contract described in subsection (c) to the minimum contract period necessary— 
(1)to meet the urgent and compelling requirements of the work to be performed under the contract; and 
(2)to enter into another contract for the required goods or services through the use of competitive procedures. 
(b)Contract periodThe regulations promulgated under subsection (a) shall require the contract period to not exceed 240 days, unless the head of the executive agency concerned determines that exceptional circumstances apply. 
(c)Covered contractsThis section applies to any contract in an amount greater than the simplified acquisition threshold entered into by an executive agency using procedures other than competitive procedures pursuant to the exception provided in section 303(c)(2) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253(c)(2)) or section 2304(c)(2) of title 10, United States Code. 
(d)DefinitionsIn this section: 
(1)The term executive agency has the meaning provided in section 4(1) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(1)). 
(2)The term head of the executive agency means the head of an executive agency except that, in the case of a military department, the term means the Secretary of Defense. 
102.Competition in multiple award contracts 
(a)Expansion of applicability to all government contractsTitle III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.) is amended by inserting after section 303M the following new section: 
 
303N.Competition in multiple award contracts 
(a)Regulations requiredNot later than 180 days after the date of the enactment of this section, the Federal Acquisition Regulation shall be revised to require competition in the purchase of goods and services by each executive agency pursuant to multiple award contracts. 
(b)Content of regulations
(1)The regulations required by subsection (a) shall provide, at a minimum, that each individual purchase of goods or services in excess of $100,000 that is made under a multiple award contract shall be made on a competitive basis unless a contracting officer of the executive agency— 
(A)waives the requirement on the basis of a determination that— 
(i)one of the circumstances described in paragraphs (1) through (4) of section 303J(b) applies to such individual purchase; or 
(ii)a statute expressly authorizes or requires that the purchase be made from a specified source; and 
(B)justifies the determination in writing. 
(2)For purposes of this subsection, an individual purchase of goods or services is made on a competitive basis only if it is made pursuant to procedures that— 
(A)require fair notice of the intent to make that purchase (including a description of the work to be performed and the basis on which the selection will be made) to be provided to all contractors offering such goods or services under the multiple award contract; and 
(B)afford all contractors responding to the notice a fair opportunity to make an offer and have that offer fairly considered by the official making the purchase. 
(3)Notwithstanding paragraph (2), notice may be provided to fewer than all contractors offering such goods or services under a multiple award contract described in subsection (c)(2)(A) if notice is provided to as many contractors as practicable. 
(4)A purchase may not be made pursuant to a notice that is provided to fewer than all contractors under paragraph (3) unless— 
(A)offers were received from at least three qualified contractors; or 
(B)a contracting officer of the executive agency determines in writing that no additional qualified contractors were able to be identified despite reasonable efforts to do so. 
(c)DefinitionsIn this section: 
(1)The term individual purchase means a task order, delivery order, or other purchase. 
(2)The term multiple award contract means— 
(A)a contract that is entered into by the Administrator of General Services under the multiple award schedule program referred to in section 309(b)(3); 
(B)a multiple award task order contract that is entered into under the authority of sections 2304a through 2304d of title 10, United States Code, or sections 303H through 303K; and 
(C)any other indefinite delivery, indefinite quantity contract that is entered into by the head of an executive agency with two or more sources pursuant to the same solicitation. 
(d)ApplicabilityThe revisions to the Federal Acquisition Regulation pursuant to subsection (a) shall take effect not later than 180 days after the date of the enactment of this section and shall apply to all individual purchases of goods or services that are made under multiple award contracts on or after the effective date, without regard to whether the multiple award contracts were entered into before, on, or after such effective date. . 
(b)Conforming amendments to defense contract provisionSection 803 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 10 U.S.C. 2304 note) is amended as follows: 
(1)The section heading is amended by inserting GOODS OR before SERVICES. 
(2)Subsection (a) is amended by inserting goods and before services. 
(3)The following provisions are amended by inserting goods or before services each place it appears: 
(A)Paragraphs (1), (2), and (3) of subsection (b). 
(B)Subsection (d). 
(4)Such section is amended by adding at the end the following new subsection: 
 
(e)Applicability to goodsThe Secretary shall revise the regulations promulgated pursuant to subsection (a) to cover purchases of goods by the Department of Defense pursuant to multiple award contracts. The revised regulations shall take effect in final form not later than 180 days after the date of the enactment of this subsection and shall apply to all individual purchases of goods that are made under multiple award contracts on or after the effective date, without regard to whether the multiple award contracts were entered into before, on, or after such effective date. . 
103.Minimizing sole-source contracts 
(a)Plans requiredThe head of each executive agency covered by title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.) and the head of each agency covered by chapter 137 of title 10, United States Code, shall develop and implement a plan to minimize the use of contracts entered into using procedures other than competitive procedures by the agency concerned. The plan shall contain measurable goals and shall be completed and submitted to the Committee on Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, with a copy provided to the Comptroller General, not later than 1 year after the date of the enactment of this Act. 
(b)Comptroller General reviewThe Comptroller General shall review the plans provided under subsection (a) and submit a report to Congress on the plans not later than 18 months after the date of the enactment of this Act. 
104.Public disclosure of justification and approval documents and other determinations for noncompetitive contracts 
(a)Civilian agency contractsSection 303 of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253) is amended by adding at the end the following new subsection: 
 
(j)
(1)In the case of a procurement permitted by subsection (c), the head of an executive agency shall make publically available, within 14 days after the award of the contract, the documents containing the following: 
(A)The justification and approval required by subsection (f)(1) with respect to the procurement. 
(B)Any determination with respect to the procurement that exceptional circumstances apply, under section 101(b) of the Clean Contracting Act. 
(C)Any determination with respect to the procurement under section 303H(d)(3)(C) (relating to a monopoly contract). 
(D)Any determination with respect to the procurement that exceptional circumstances apply, under section 202(b) of the Clean Contracting Act. 
(2)The documents shall be made available on the website of the agency and through the Federal Procurement Data System. 
(3)Nothing in this subsection shall be construed to supersede or otherwise affect section 552 of title 5. . 
(b)Defense agency contractsSection 2304 of title 10, United States Code, is amended by adding at the end the following new subsection: 
 
(l)
(1)In the case of a procurement permitted by subsection (c), the head of an agency shall make publically available, within 14 days after the award of the contract, the documents containing the following: 
(A)The justification and approval required by subsection (f)(1) with respect to the procurement. 
(B)Any determination with respect to the procurement that exceptional circumstances apply, under section 101(b) of the Clean Contracting Act. 
(C)Any determination with respect to the procurement under section 2304a(d)(4)(C) of this title (relating to a monopoly contract). 
(D)Any determination with respect to the procurement that exceptional circumstances apply, under section 202(b) of the Clean Contracting Act. 
(2)The documents shall be made available on the website of the agency and through the Federal Procurement Data System. 
(3)Nothing in this subsection shall be construed to supersede or otherwise affect section 552 of title 5, United States Code. . 
IILimiting the Use of Abuse-prone Contracts 
201.Prohibition on award of monopoly contracts 
(a)Civilian agency contracts 
(1)Paragraph (3) of section 303H(d) of title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253h(d)) is amended to read as follows: 
 
(3)
(A)The regulations implementing this subsection shall prohibit the award of monopoly contracts. 
(B)In this subsection, the term monopoly contract means a task or delivery order contract in an amount estimated to exceed $10,000,000 (including all options) awarded to a single contractor. 
(C)Notwithstanding subparagraph (A), a monopoly contract may be awarded if the head of the agency determines in writing that— 
(i)for one of the reasons set forth in section 303(c), a single task or delivery order contract is in the best interest of the Federal Government; or 
(ii)the task orders expected under the contract are so integrally related that only a single contractor can reasonably perform the work. . 
(2)Section 303H(d)(1) of such Act is amended by striking The head and inserting Subject to paragraph (3), the head. 
(3)Subsection (e) of section 303I of such Act (41 United States Code 253i) is amended to read as follows: 
 
(e)Multiple awardsSection 303H(d) applies to a task or delivery order contract for the procurement of advisory and assistance services under this section. . 
(b)Defense contracts 
(1)Section 2304a(d) of title 10, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)
(A)The regulations implementing this subsection shall prohibit the award of monopoly contracts. 
(B)In this subsection, the term monopoly contract means a task or delivery order contract in an amount estimated to exceed 10,000,000 (including all options) awarded to a single contractor. 
(C)Notwithstanding subparagraph (A), a monopoly contract may be awarded if the head of the agency determines in writing that— 
(i)for one of the reasons set forth in section 2304(c), a single task or delivery order contract is in the best interest of the Federal Government; or 
(ii)the task orders expected under the contract are so integrally related that only a single contractor can reasonably perform the work. . 
(2)Section 2304a(d)(1) of such title is amended by striking The head and inserting Subject to paragraph (4), the head. 
(3)Subsection (e) of section 2304b of such title is amended to read as follows: 
 
(e)Multiple awardsSection 2304a(d) of this title applies to a task or delivery order contract for the procurement of advisory and assistance services under this section. . 
202.Limitations on tiering of subcontractors 
(a)Revision of FARNot later than one year after the date of the enactment of this Act, the Federal Acquisition Regulation shall be revised to minimize the excessive use by contractors of subcontractors or tiers of subcontractors to perform the principal work of any contract described in subsection (c). 
(b)Specific requirementAt a minimum, the regulations promulgated under subsection (a) shall— 
(1)preclude a contractor from using subcontracts for more than 65 percent of the cost of the contract (not including overhead and profit), unless the head of the executive agency concerned determines that exceptional circumstances apply; and 
(2)preclude a subcontractor from using a lower tier subcontractor for more than 65 percent of the cost of the subcontract (not including overhead and profit), unless the head of the executive agency concerned determines that exceptional circumstances apply. 
(c)Covered contractsThis section applies to any cost-reimbursement type contract in an amount greater than the simplified acquisition threshold entered into by an executive agency. 
(d)DefinitionsIn this section: 
(1)The term executive agency has the meaning provided in section 4(1) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(1)). 
(2)The term head of the executive agency means the head of an executive agency except that, in the case of a military department, the term means the Secretary of Defense. 
203.Minimizing cost-reimbursement type contracts 
(a)Plans requiredThe head of each executive agency covered by title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.) and the head of each agency covered by chapter 137 of title 10, United States Code, shall develop and implement a plan to minimize the use of cost-reimbursement type contracts by the agency concerned. The plan shall contain measurable goals and shall be completed and submitted to the Committee on Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate, with a copy provided to the Comptroller General, not later than 1 year after the date of the enactment of this Act. 
(b)Comptroller General reviewThe Comptroller General shall review the plans provided under subsection (a) and submit a report to Congress on the plans not later than 18 months after the date of the enactment of this Act. 
IIIPreventing the abuse of contract flexibilities 
301.Preventing abuse of commercial item authoritySection 4(12) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(12)) is amended— 
(1)by striking the following: 
 
(C)Any item that, but for— 
(i)modifications of a type customarily available in the commercial marketplace, or 
(ii)minor modifications made to meet Federal Government requirements, would satisfy the criteria in subparagraph (A) or (B).; and 
(2)in subparagraphs (D) and (E), by striking (C), each place it appears. 
302.Preventing abuse of other transaction authoritySection 845(d)(1) of the National Defense Authorization Act for Fiscal Year 1994 (10 U.S.C. 2371 note) is amended— 
(1)by striking unless—  and all that follows in subparagraph (A) through at least and inserting unless there is at least; 
(2)by striking ; or and inserting a period; and 
(3)by striking the following: 
 
(B)no nontraditional defense contractor is participating to a significant extent in the prototype project, but at least one of the following circumstances exists: 
(i)At least one third of the total cost of the prototype project is to be paid out of funds provided by parties to the transaction other than the Federal Government. 
(ii)The senior procurement executive for the agency (as designated for the purposes of section 16(3) of the Office of Federal Procurement Policy Act (41 U.S.C. 414(3)) determines in writing that exceptional circumstances justify the use of a transaction that provides for innovative business arrangements or structures that would not be feasible or appropriate under a contract. . 
303.Preventing abuse of interagency contracts 
(a)Office of management and budget policy guidance 
(1)Report and guidelinesNot later than one year after the date of the enactment of this Act, the Director of the Office of Management and Budget shall— 
(A)submit to Congress a comprehensive report on interagency acquisitions, including their frequency of use, management controls, cost-effectiveness, and savings generated; and 
(B)issue guidelines to assist the heads of executive agencies in improving the management of interagency acquisitions. 
(2)Matters covered by guidelinesFor purposes of paragraph (1)(B), the Director shall include guidelines on the following matters: 
(A)Procedures for the use of interagency acquisitions to maximize competition, deliver best value to executive agencies, and minimize waste, fraud, and abuse. 
(B)Categories of contracting inappropriate for interagency acquisition, due to high risk of waste, fraud, or abuse. 
(C)Requirements for training acquisition workforce personnel in the proper use of interagency acquisitions. 
(b)Regulations requiredNot later than one year after the date of the enactment of this Act, the Federal Acquisition Regulation shall be revised to require that all interagency acquisitions— 
(1)include a written agreement between the requesting agency and the servicing agency assigning responsibility for the administration and management of the contract; 
(2)include a determination that an interagency acquisition is the best procurement alternative; and 
(3)include sufficient documentation to ensure an adequate audit. 
(c)Agency reporting requirementThe senior procurement executive for each executive agency shall, as directed by the Director of the Office of Management and Budget, submit to the Director annual reports on the actions taken by the executive agency pursuant to the guidelines issued under subsection (a). 
(d)DefinitionsIn this section: 
(1)The term executive agency has the meaning given such term in section 4(1) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(1)). 
(2)The term head of executive agency means the head of an executive agency except that, in the case of a military department, the term means the Secretary of Defense. 
(3)The term interagency acquisition means a procedure by which an executive agency needing supplies or services (the requesting agency) obtains them from another executive agency (the servicing agency). The term includes acquisitions under section 1535 of title 31, United States Code (commonly referred to as the Economy Act, Federal Supply Schedules, and government-wide acquisition contracts. 
304.Preventing abuse of Government credit cards 
(a)Office of management and budget policy guidanceNot later than 180 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall revise Appendix B of OMB Circular A–123 to ensure the adequacy of the following: 
(1)Procedures for identifying employees who should receive government credit cards. 
(2)Requirements for training employees in the proper use of government credit cards. 
(3)Procedures for monitoring and auditing government credit cards to prevent waste, fraud, and abuse. 
(4)Procedures for preventing the use of government credit cards for personal purchases. 
(5)Requirements to ensure adequate personnel for monitoring and auditing government credit card use. 
(6)Procedures for the collection and dissemination of best practices and successful strategies for achieving savings through the use of government credit cards. 
(b)Reporting requirementNot later than one year after the date of the enactment of this Act, the Director of the Office of Management and Budget shall report to Congress a Government-wide summary for the previous fiscal year of the information required to be reported to OMB by executive agencies pursuant to OMB Circular A–123 (as revised February, 2006). 
(c)DefinitionsIn this section the term government credit card means an account established by a commercial financial institution on behalf of agencies or individual agency employees to which the cost of purchasing goods and services may be charged and includes government-issued purchase, travel, and fleet cards. 
305.Repeal of Alaska Native Corporation loopholeSection 602(a) of the Business Opportunity Development Reform Act of 1988 (Public Law 100–656; 15 U.S.C. 637 note) is hereby repealed. 
IVIncreasing contract oversight 
401.Funding contract oversight 
(a)Civilian agency contractsTitle III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.) is amended by adding at the end the following new section: 
 
318.Requirement for 1 percent of contract amounts to be used for contract personnel, administration, oversight, and planningIn addition to the sums used for the purposes listed in this section as of the date of the enactment of this section, each fiscal year, the head of an executive agency shall ensure that the agency uses an additional amount equal to 1 percent of the aggregate amount of contracts entered into by the agency during that fiscal year for the following purposes: 
(1)Hiring and training of acquisition workforce personnel. 
(2)Contract planning. 
(3)Contract administration and oversight. 
(4)Contract audits and enforcement. . 
(b)Defense contractsChapter 141 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2410p.Requirement for 1 percent of contract amounts to be used for contract personnel, administration, oversight, and planningIn addition to the sums used for the purposes listed in this section as of the date of the enactment of this section, each fiscal year, the head of an agency (as defined in section 2302(1) of this title) shall ensure that the agency uses an additional amount equal to 1 percent of the aggregate amount of contracts entered into by the agency during that fiscal year for the following purposes: 
(1)Hiring and training of acquisition workforce personnel. 
(2)Contract planning. 
(3)Contract administration and oversight. 
(4)Contract audits and enforcement. . 
402.Prohibition on contractor conflicts of interest 
(a)ProhibitionAn agency may not enter into a contract for the performance of a function relating to contract oversight with any contractor with a conflict of interest. 
(b)DefinitionsIn this section: 
(1)The term function relating to contract oversight includes the following specific functions: 
(A)Evaluation of a contractor’s performance. 
(B)Evaluation of contract proposals. 
(C)Development of statements of work. 
(D)Services in support of acquisition planning. 
(E)Contract management. 
(2)The term conflict of interest includes cases in which the contractor performing the function relating to contract oversight, or any related entity— 
(A)is performing all or some of the work to be overseen; 
(B)has a separate ongoing business relationship, such as a joint venture or contract, with any of the contractors to be overseen or any related entity; 
(C)would be placed in a position to affect the value or performance of work it or any related entity is doing under any other Government contract; 
(D)has a reverse role with the contractor to be overseen under one or more separate Government contracts; and 
(E)has some other relationship with the contractor to be overseen that could reasonably appear to bias the contractor’s judgment. 
(3)The term related entity, with respect to a contractor, means any subsidiary, parent, affiliate, joint venture, or other entity related to the contractor. 
(c)Contracts relating to inherently governmental functionsAn agency may not enter into a contract for the performance of inherently governmental functions for contract oversight (as described in subpart 7.5 of part 7 of the Federal Acquisition Regulation). 
(d)Effective date and applicabilityThis section shall take effect on the date of enactment of this Act and shall apply to— 
(1)contracts entered into on or after such date; 
(2)any task or delivery order issued on or after such date under a contract entered into before, on, or after such date; and 
(3)any decision on or after such date to exercise an option or otherwise extend a contract for the performance of a function relating to contract oversight regardless of whether such contract was entered into before, on, or after the date of enactment of this Act. 
403.Disclosure of Government contractor overcharges 
(a)Quarterly Report to Congress 
(1)The head of each Federal agency or department shall submit to the chairman and ranking member of each committee described in paragraph (2) on a quarterly basis a report that includes the following: 
(A)A list of audits or other reports issued during the applicable quarter that describe contractor costs in excess of $1,000,000 that have been identified as unjustified, unsupported, questioned, or unreasonable under any contract, task or delivery order, or subcontract. 
(B)The specific amounts of costs identified as unjustified, unsupported, questioned, or unreasonable and the percentage of their total value of the contract, task or delivery order, or subcontract. 
(C)A list of audits or other reports issued during the applicable quarter that identify significant or substantial deficiencies in the performance of any contractor or in any business system of any contractor under any contract, task or delivery order, or subcontract. 
(2)The report described in paragraph (1) shall be submitted to the Committee on Government Reform of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and other committees of jurisdiction. 
(b)Submission of individual auditsThe head of each Federal agency or department shall provide, within 14 days after a request in writing by the chairman or ranking member of any of the committees described in subsection (a)(2), a full and unredacted copy of any audit or other report described in subsection (a)(1). 
404.Public availability of Federal contract awards 
(a)AmendmentThe Office of Federal Procurement Policy Act (41 U.S.C. 403 et seq.) is amended by inserting after section 19 the following new section: 
 
19A.Public availability of contract award information 
(a)In generalExcept as provided in subsection (b), not later than 14 days after the award of a contract by an executive agency, the head of the executive agency shall make publicly available, including by posting on the Internet in a searchable database, the following information with respect to the contract: 
(1)The name and address of the contractor. 
(2)The date of award of the contract. 
(3)The number of offers received in response to the solicitation. 
(4)The total amount of the contract. 
(5)The contract type. 
(6)The items, quantities, and any stated unit price of items or services to be procured under the contract. 
(7)With respect to a procurement carried out using procedures other than competitive procedures— 
(A)the authority for using such procedures under section 303(c) of title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253(c)) or section 2304(c) of title 10, United States Code; and 
(B)the number of sources from which bids or proposals were solicited. 
(8)The general reasons for selecting the contractor. 
(9)The name of the executive agency that will receive the goods or services procured under the contract, if other than the agency awarding the contract. 
(b)ExceptionNothing in this section shall require the disclosure of classified information. . 
(b)Clerical amendmentThe table of contents contained in section 1(b) of such Act is amended by inserting after the item relating to section 19 the following new item: 
 
 
Sec. 19A. Public availability of contract award information.  . 
(c)Effective dateThe amendments made by this Act shall apply to contracts entered into more than 90 days after the date of the enactment of this Act. 
405.Provision of information to Congress 
(a)Provision of information to congressUpon request of the chairman or ranking member of a committee described in subsection (b), the head of an executive agency shall provide, with respect to any contract or task or delivery order under a task or delivery order contract entered into by the agency, within 14 days after receipt of the request, unredacted copies of any documents required to be maintained in the contracting office contract file, the contract administration office contract file, and the paying office contract file pursuant to subpart 4.8 of the Federal Acquisition Regulation, including— 
(1)copies of the contract and all modifications; 
(2)orders issued under the contract; 
(3)justifications and approvals; 
(4)any government estimate of contract price; 
(5)source selection documentation; 
(6)cost or price analysis; 
(7)audit reports and other evaluations; 
(8)justification for type of contract; 
(9)authority for deviations from regulations, statutory requirements, or other restrictions; 
(10)bills, invoices, vouchers, and supporting documents; 
(11)records of payments or receipts; and 
(12)compensation determinations. 
(b)CommitteesThe committees referred to in subsection (a) are the following: 
(1)The Committee on Governmental Affairs of the Senate and the Committee on Government Reform of the House of Representatives. 
(2)The Committees on Appropriations of the Senate and House of Representatives. 
(3)Each committee that the head of the executive agency determines has legislative jurisdiction for the operations of the department or agency to which the contract, task or delivery order, or other information referred to in subsection (a) relates. 
(4)A subcommittee of jurisdiction of any of the committees referred to in paragraphs (1), (2), or (3). 
406.Oversight by the Government Reform CommitteeClause (4)(c) of Rule X of the Rules of the House of Representatives is amended by adding at the end the following new subparagraph: 
 
(3)In addition to its duties under subparagraph (1), the Committee on Government Reform, or their subcommittees of jurisdiction, shall hold hearings to investigate credible evidence or allegations of waste, fraud, abuse, or mismanagement in Federal contracts, including allegations or evidence presented in reports by an Inspector General of a Federal agency, the Government Accountability Office, or the Defense Contract Audit Agency. . 
407.Nonpartisan Chief Acquisition OfficersSection 16 of the Office of Federal Procurement Policy Act (41 U.S.C. 414) is amended in subsection (a)(1) by striking non-career employee as. 
408.Improving the Federal Procurement Data System 
(a)Availability on single website 
(1)RequirementThe Federal Procurement Data System described in section 6(d)(4) of the Office of Federal Procurement Policy Act (41 U.S.C. 405(d)(4)) shall be modified, under the direction of the Administrator for Federal Procurement Policy, so that not later than one year after the date of the enactment of this Act, the complete data contained in the system are available from a single Internet website that— 
(A)allows for downloading of the data; 
(B)is publicly accessible at no cost; 
(C)is user-friendly; and 
(D)is in a format that is easily searchable and that can be aggregated by data element. 
(2)Comptroller General reportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report on compliance with the requirement of paragraph (1). 
(b)Classified annex 
(1)RequirementThe Federal Procurement Data System also shall be modified, under the direction of the Administrator for Federal Procurement Policy, to contain a classified annex. The annex shall contain the same information for classified contracts that is required for unclassified contracts. The annex shall be protected at all times by procedures established for information that has been specifically authorized under criteria established by an Executive order or an Act of Congress to be kept classified in the interest of national defense or foreign policy. 
(2)Agency reporting requirementThe head of each executive agency shall submit to Congress each year a report, in unclassified form, that includes the following: 
(A)The agency’s total budget for classified procurement spending. 
(B)The percentage of that agency’s annual classified procurement spending that is awarded for contracts— 
(i)entered into using procedures other than competitive procedures when the goods or services are available from only one responsible source; 
(ii)entered into using procedures other than competitive procedures when the goods or services are available from a limited number of responsible sources; and 
(iii)entered into using full and open competition. 
(c)Agency reporting requirementThe senior procurement officer for each executive agency shall, as directed by the Director of the Office of Management and Budget, submit to the Director annual reports on the actions taken by the executive agency pursuant to the guidelines issued under subsection (a). 
409.Enforcement through bid protestAny aggrieved party may protest a lack of compliance with sections 101, 102, 201, 202, or 602 of this Act or any amendments made by those sections, including an arbitrary decision by the agency head. Nothing in the preceding sentence shall be interpreted to affect protest rights available to an aggrieved party under other provisions of law. 
VPreventing unjustified award fees 
501.Encouraging excellent contract performance 
(a)LimitationFor any cost-based contract entered into by the Federal Government that includes an award or incentive fee— 
(1)the fee may be paid only for above-satisfactory performance of the contract; and 
(2)at a minimum, the following factors shall be considered in making a determination regarding whether, and in what amount, the fee shall be paid to the contractor: 
(A)Whether the contractor met cost goals. 
(B)Whether the contractor met schedule goals. 
(C)Whether the contractor met performance goals and delivered the goods or services required to be provided under the contract. 
(b)DefinitionIn this section, the term above-satisfactory performance includes ratings of excellent, outstanding, and very good, as well as equivalent ratings, but excludes ratings of acceptable, average, expected, good, and satisfactory, as well as equivalent ratings. 
VIDeterring corruption in contracting 
601.Closing the revolving door 
(a)Elimination of loopholes that allow former Federal officials to accept compensation from contractors or related entitiesSection 27(d) of the Office of Federal Procurement Policy Act (41 U.S.C. 423(d)) is amended— 
(1)in paragraph (1)— 
(A)by striking or consultant and inserting consultant, lawyer, or lobbyist; 
(B)by striking one year and inserting two years; and 
(C)in subparagraph (C), by striking personally made for the Federal agency— and inserting participated personally and substantially in—; and 
(2)by amending paragraph (2) to read as follows: 
 
(2)Paragraph (1) shall not prohibit a former official of a Federal agency from accepting compensation from any division or affiliate of a contractor that does not produce the same or similar products or services as the entity of the contractor that is responsible for the contract referred to in subparagraph (A), (B), or (C) of such paragraph if the agency’s designated ethics officer determines that— 
(A)the offer of compensation is not a reward for any action described in paragraph (1); and 
(B)acceptance of the compensation is appropriate and will not affect the integrity of the procurement process. . 
(b)Requirement for Federal Procurement Officers to Disclose Job Offers Made to RelativesSection 27(c)(1) of such Act (41 U.S.C. 423(c)(1)) is amended by inserting after that official the following: or for a relative of that official (as defined in section 3110 of title 5, United States Code),. 
(c)Requirement on award of government contracts to former employersSection 27 of such Act (41 U.S.C. 423) is amended by adding at the end the following new subsection: 
 
(i)Prohibition on involvement by certain former contractor employees in procurementsAn employee of the Federal Government who is a former employee of a contractor with the Federal Government shall not be personally and substantially involved with any award of a contract to the employee’s former employer, or the administration of such a contract, for the two-year period beginning on the date on which the employee leaves the employment of the contractor. . 
(d)RegulationsSection 27 of such Act (41 U.S.C. 423) is further amended by adding at the end of the following new subsection: 
 
(j)RegulationsThe Administrator, in consultation with the Director of the Office of Government Ethics, shall— 
(1)promulgate regulations to carry out and ensure the enforcement of this section; and 
(2)monitor and investigate individual and agency compliance with this section. . 
602.Requiring contractor integrity and business ethics 
(a)Civilian Agency Contractors
(1)Title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.) is amended by inserting after section 303N, as added by section 102, the following new section: 
 
303O.Prohibition of award to unethical contractors 
(a)In GeneralNo prospective contractor may be awarded a contract with an agency unless the contracting officer for the contract determines that such prospective contractor has a satisfactory record of integrity and business ethics. 
(b)DefinitionNo prospective contractor shall be considered to have a satisfactory record of integrity and business ethics if it— 
(1)has exhibited a pattern of overcharging the Government under Federal contracts; 
(2)has exhibited a pattern of failing to comply with the law, including tax, labor and employment, environmental, antitrust, and consumer protection laws; or 
(3)has an outstanding debt with a Federal agency in a delinquent status.  
(2)The table of sections at the beginning of such Act is amended by inserting after the item relating to section 303N, as added by section 102, the following new item: 
 
 
Sec.303O. Prohibition of award to unethical contractors.  . 
(b)Defense Contractors
(1)Chapter 137 of title 10, United States Code, is amended by inserting after section 2305a the following new section: 
 
2305b.Prohibition of award to unethical contractorsSection 303O of the Federal Property and Administrative Services Act of 1949 shall apply to a prospective contractor that may be awarded a contract with an agency under this title in the same manner as such section applies to a prospective contractor that may be awarded a contract with an agency covered by that section. . 
(2)The table of sections at the beginning of such chapter is amended by inserting after the item relating to section 2305a the following new item: 
 
 
2305b. Prohibition of award to unethical contractors.  . 
(c)Effective DateThe amendments made by this section shall apply with respect to contracts for which solicitations are issued after the date of the enactment of this Act. 
603.Enhancement of whistleblower protections 
(a)Civilian agency contractsSection 315(c) of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 265(c)), is amended— 
(1)in paragraph (1), by striking If the head and all that follows through actions: and inserting the following: Not later than 180 days after submission of a complaint under subsection (b), the head of the executive agency concerned shall determine whether the contractor concerned has subjected the complainant to a reprisal prohibited by subsection (a) and shall either issue an order denying relief or shall take one or more of the following actions:; and 
(2)by redesignating paragraph (3) as paragraph (4) and adding after paragraph (2) the following new paragraph (3): 
 
(3)If the head of an executive agency has not issued an order within 180 days after the submission of a complaint under subsection (b) and there is no showing that such delay is due to the bad faith of the complainant, the complainant shall be deemed to have exhausted his administrative remedies with respect to the complaint, and the complainant may bring an action at law or equity for de novo review to seek compensatory damages and other relief available under this section in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy. . 
(b)Armed services contractsSection 2409 of title 10, United States Code, is amended— 
(1)in paragraph (1), by striking If the head and all that follows through actions: and inserting the following: Not later than 180 days after submission of a complaint under subsection (b), the head of the agency concerned shall determine whether the contractor concerned has subjected the complainant to a reprisal prohibited by subsection (a) and shall either issue an order denying relief or shall take one or more of the following actions:; and 
(2)by redesignating paragraph (3) as paragraph (4) and adding after paragraph (2) the following new paragraph (3): 
 
(3)If the head of an agency has not issued an order within 180 days after the submission of a complaint under subsection (b) and there is no showing that such delay is due to the bad faith of the complainant, the complainant shall be deemed to have exhausted his administrative remedies with respect to the complaint, and the complainant may bring an action at law or equity for de novo review to seek compensatory damages and other relief available under this section in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy. . 
 
